Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 17 recites a system, comprising: 
a plurality of non-volatile random access memory blocks configured to store data; 
a processor; and 
logic integrated with and/or executable by the processor, the logic being configured to: 
receive, by the processor, a stream of data; 
select, by the processor, more than one block of memory to write the stream of data to, wherein the selected blocks of memory are in a memory that includes a plurality of blocks; and 
write, by the processor, the data across the selected blocks of memory in parallel, 
wherein each of the blocks of memory are tested in response to the memory being implemented in a storage system, wherein the testing determines which specific ones of the plurality of blocks in the memory act as victim blocks to a same aggressor block, wherein an aggressor block has an effect on a read apparent voltage of a corresponding one or more victim blocks, 
wherein the blocks of memory are selected using results of the testing such that no two or more of the selected blocks of memory have an effect on the read apparent voltage of a same one of the plurality of blocks in the memory.

logic integrated with and/or executable by the processor, the logic being configured to receive, by the processor, a stream of data; select, by the processor, more than one block of memory to write the stream of data to, wherein the selected blocks of memory are in a memory that includes a plurality of blocks; and write, by the processor, the data across the selected blocks of memory in parallel, wherein each of the blocks of memory are tested in response to the memory being implemented in a storage system, wherein the testing determines which specific ones of the plurality of blocks in the memory act as victim blocks to a same aggressor block, wherein an aggressor block has an effect on a read apparent voltage of a corresponding one or more victim blocks, wherein the blocks of memory are selected using results of the testing such that no two or more of the selected blocks of memory have an effect on the read apparent voltage of a same one of the plurality of blocks in the memory”.

Therefore, in the context of claim 17 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 17 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 1 and 9, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NANCI N WONG/Primary Examiner, Art Unit 2136